DETAILED ACTION
Status of Application: Claims 1-15 are present for examination at this time.  
Claims 1-15 are rejected.
Note: these claims also have problems due to the use of indefinite reference symbol ellipses. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 is acknowledged.
Claim Objections
Claim 1 contains a symbol number with an ellipse.  This should be removed.

Claim Rejections 35 U.S.C. 112 Second Paragraph

Claims 1-13and its dependents are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The claims in question use the limitation “preferably”.  “Preferably” is a term of degree, see MPEP 2173.05(b)(III).  For example, with regard to Claim 12, it is unclear whether or not the linear frequency sweep is required for the claim, or how much preference is needed for it to be required.  Examiner recommends replacing “preferably” with “wherein the”.  As this was a method claim, preferable was given a broadest reasonable interpretation of being a desired choice but not required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) 
and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Method For Estimating TDOA and FDOA In a Wireless Location System” by Anderson, et al., US6,876,859B2 (“Anderson”) in view of "Identifying and Locating Users on a Mobile Network" by Pai et al., US2012/0302256A1 (“Pai”). 

With regard to claims 1 and 14, while Anderson discloses a method of determining a position of a mobile telecommunication device which transmits a signal to base stations and the base station itself (Anderson at 8:50-62 where there are multiple cell sites with 
correlating the signal and the reference signal so as to produce a correlation for each base station (Anderson at 4:32-43 where a correlation value for the time differences between the reference signal and received signal is calculated along with an optimal value for the correlation. Also see Anderson at 26:35-45, and 65:4-33),
detecting a maximum in each correlation, which maximum is indicative of a time of arrival of the signal at the respective base station (Anderson at 65:51-55 where one of the correlation values is “more optimal than the other results”),  
deriving from the times of arrival respective distances to the mobile communication device (Anderson at 4:32-48 where the base stations receive a reference signal to be used in TDOA analysis against another signal sent from the mobile station.  See Anderson at 4:19-22 “As is well known to those skilled in the art of wireless location, measured TDOA values may be employed to determine the geographic location of a wireless transmitter.”) and, 
using the respective distances and the respective known locations to derive a location of the mobile telecommunication device (Anderson at 8:11-49 where the system comprising location processing over a data network using the SCSs inside base stations at planned sites), characterised by:
providing a data network coupled to the data link (Anderson at 4:32-48 where the base stations receive a reference signal to be used in TDOA analysis against another signal sent from the mobile station.  See Anderson at 4:19-22 “As is well known to those 
providing receivers coupled to the data network (Anderson at 10:21-44 where the systems SCS modules have receivers in them. Said receivers have a data interface.), 
deriving by using A/D conversion the reference signal from the 20 signal as received by each receiver (Anderson 10:30-40 and 10:45-54 where the analog to digital conversion is made available to the location processing.  The location processing uses the TDOA with optimal correlation techniques for the reference signal.),
and forwarding the reference signal to the base stations through the data network and the data link (Anderson at 7:58-8:5 where the TLPs aka TDOA Location Processing components share RF data across data links.  Also see Anderson at 10:30-33 where each SCS in the base station has a data interface for receiving signal information).
	Anderson does not explicitly state that which is known in the art of communications as evidenced by Pai.  Pai discloses:
  receiving the signal at two or more base stations wirelessly (Pai at ¶60, where the TDOA is performed using the signal received from one mobile phone at 3 different cell sites).
Reasons to Combine: Anderson and Pai are from similar fields of endeavor in that they are using TDOA techniques to locate a mobile device.  (Anderson at 8:19-24 states where the cell strengths of the mobile phones are received at more than one base station.  However, Anderson does not explicitly state that one phone is TDOA measured by three different cell sites.  However, it is well known in the art that using three cell towers for location is often better than using one, e.g., triangulation.  Therefore it would have been obvious to one of ordinary skill in the art to combine Anderson with Pai.)

With regard to claim 2, while Anderson in view of Pai discloses the method according to claim 1, Anderson does not explicitly state that which is known in the art of communications as evidenced by Pai.  Pai discloses: wherein the data network (7) and the receivers are configured for WLAN access (Pai at 41 where the devices are configured for WiFi or WLAN network connections).
Reasons to Combine: Anderson and Pai are from similar fields of endeavor in that they are using TDOA techniques to locate a mobile device. Wi-Fi/WLAN are networks that are ubiquitous and offer a way to reduce bandwidth strains on a cellular network, and often serve as a backup or alternate network connection when cellular or wired connections are readily available.  Therefore it would have been obvious to one of ordinary skill in the art who would want to conserve bandwidth and provide for a diversity of transmission/reception interfaces to combine Anderson with Pai and add WLAN functionality.
With regard to claim 3, Anderson in view of Pai discloses the method according to claim 1 or 2, wherein at least one of the receivers (21, 22, ...) has a location which is distinct from the location of any of the base stations (1, 2, ...) (Anderson at 9:10-15 where the SCS may be located at a structure/location other than a base station).
With regard to Claim 4 Anderson in view of Pai discloses the method according to claim 1, wherein each base station selects, if it receives multiple reference signals, the reference signal having the highest quality (Anderson at 39:55-40:17 where the system picks the antenna with a higher average SNR over an antenna collecting a signal with a lower SNR.  Anderson at 9:17-43 discusses the use of reference signals for timing. When these sections of Anderson is read alongside claim 1 and the interworking of Anderson wit Pai, this section of Anderson would modify that combination to account of picking the stronger/strongest reference signal).
With regard to Claim 5 Anderson in view of Pai discloses the method according to claim 4, further comprising the step of determining the signal-to-noise ratio of the reference signal so as to select the reference signal having the highest quality (Anderson at 39:55-40:17 where the system picks the antenna with a higher average SNR over an antenna collecting a signal with a lower SNR.  Anderson at 9:17-43 discusses the use of reference signals for timing. When these sections of Anderson is read alongside claim 1 and the interworking of Anderson wit Pai, this section of Anderson would modify that combination to account of picking the stronger/strongest reference signal).
With regard to Claim 6 Anderson in view of Pai discloses the method according to claim 1, wherein the signal is a modulated digital communication signal (Anderson 6:40-66, 10:21-44).
With regard to Claim 7 Anderson in view of Pai discloses the method according to claim 1, wherein the signal is a continuous signal (12:23-45).
With regard to Claim 8 Anderson in view of Pai discloses the method according to claim 1, further comprising the steps of:
•    providing a local clock in each base station for determining the times of arrival of the signal (8:63-9:14 and 14:43-15:10),
•    exchanging timing messages between the base stations (Anderson 9:16-61 and,
•    deriving from the timing messages any time deviations of the local clocks (67:6-20 where differences in the clocks are calculated against received messages), and
•    determining the time of arrival of the signal at each base station using the respective local clock and the respective time deviation (Anderson 5:47-67 and 16:21-34).
With regard to Claim 9 Anderson in view of Pai discloses the method according to claim 8, further comprising the steps of:
•    each transmitting base station registering the time of transmission of each timing message, and (Anderson 42: 26-46)
•    each receiving base station registering the time of receipt of each timing message,
•    determining the time deviation e2, of a second base station relative to a first base station according to e2= (trl + ttl - tt2 - tr2 )/2, wherein ttl and tt2 represent the times of transmission at the first base station and the second base station, respectively,
and wherein trl and tr2 represent the times of receipt at the first base station and the
second base station, respectively (Anderson at 56:13-55. Calculating a difference between transmission time and time of arrival is the essence of a TOA and TDOA system.).
With regard to Claim 10 Anderson in view of Pai discloses the method according to claim 8 wherein the timing messages contain the time of transmission at the transmitting base station.
With regard to Claim 11 Anderson in view of Pai discloses the method according to claim 8, wherein the timing messages are constituted by pulse-shaped signals which are preferably transmitted wirelessly (Anderson 16:21-34).
With regard to Claim 12 Anderson in view of Pai discloses the method according to  claim 8, wherein the timing messages are constituted by frequency modulated signals (Anderson 1:42-55), preferably signals having a linear frequency sweep.
With regard to Claim 13 Anderson in view of Pai discloses the non-transitory computer readable medium having a computer program embodied thereon, the  computer program including  instructions for carrying out method steps according to claim 1 (Anderson 6: 41-63).
With regard to Claim 15 Anderson in view of Pai discloses The base station according to claim 14 for determining a position of a mobile
telecommunication device which transmits a signal, the system comprising at least three base stations (This  recites similar limitations to claim 14, but performs with 3 base stations instead of 2.  Applying a technique used across multiple basestations would be obvious for more than two basestations as this is similar to a repetitive technique.  It would have been obvious to one of ordinary skill in the art to apply the techniques of Anderson in view of Pai to three basestations.) 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 
3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent Claim 1 of USPatent 10812933B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than Claim 1 of the patent. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from patented claim 1. 
Claims 2-13 are rejected on the ground of nonstatutory obviousness-type double patenting over USPatent 10812933B2. Claims 2-13 of . Claims 2-13 of this application track Claims 2-13 of the issued patent, but are broader and are rejected for the same reasoning as outlined with respect to Claim 1.  
Claim 15 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting over Claim 14 of USPatent 10812933B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is broader than Claim 15 of the patent. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 15 is not patentably distinct from patented claim 1. 
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent Claim 1 of USPatent 10812933B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is broader than Claim 1 of the patent. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from patented claim 1. In this case Claim 14 is drawn to the basestation itself instead of the method of using a similarly equipped basestation.  The product itself is obvious to one of ordinary skill in the art in light of the method of using it.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642